Citation Nr: 0027814	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-11 291	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim for entitlement to service 
connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1955.

This appeal arises from February 1999 and May 1999 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi.  In those decisions, 
the RO denied the veteran's petition to reopen his previously 
disallowed claim for service connection for a back disorder.  


FINDINGS OF FACT

1.  By a September 1991 decision, the Board of Veterans' 
Appeals (Board) denied, in pertinent part, service connection 
for a back disorder due to the lack of objective medical 
evidence relating the veteran's back pathology to his active 
service.  

2.  Written lay statements as well as written private medical 
statements dated in August 1999 and October 1999 bear 
directly and substantially upon the specific matter under 
consideration, are neither cumulative nor redundant, and, by 
themselves or with evidence previously assembled, are so 
significant they must be considered in order to decide fairly 
the merits of the claim.  

3.  Competent medical evidence of a nexus between the 
veteran's current back pathology and his service has been 
received.  


CONCLUSIONS OF LAW

1.  The Board's September 1991 denial of service connection 
for a back disorder is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1999).  

2.  The evidence submitted since the Board's September 1991 
denial is new and material; thus, the requirements to reopen 
the claim of entitlement to service connection for a back 
disorder have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

3.  The veteran's claim for entitlement to service connection 
for a back disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a back 
disorder.  In September 1991, the Board denied, in part, the 
veteran's claim for service connection for a back disorder on 
the basis that the competent evidence of record did not 
demonstrate an etiological relationship between his back 
pathology and his active service.  The Board's September 1991 
denial of service connection for a back disorder is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
and Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated at Winters 
v. Gober, No. 99-7108 (Fed. Cir. July 26, 2000).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is 
"new and material."  Id.  The Court has explained that 
"new evidence" is evidence that is not "merely cumulative" 
of other evidence of record.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Evidence is "material" when it 
bears directly or substantially on the specific matter and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

Pertinent evidence associated with the claims file since the 
September 1991 Board decision includes lay statements from 
the veteran and his sister-in-law and hearing testimony 
provided by the veteran which indicate that he injured his 
back in service and has experienced back trouble since that 
time.  Additionally, two private medical statements from a 
physician who has treated the veteran since at least 1987 
have been received.  Specifically, in an August 1999 letter, 
a private physician indicated that his records show that the 
veteran reported having no back problems prior to service and 
that he maintained that he had sustained a back injury during 
service in 1953 which has caused him to experience back pain 
ever since.  The physician, who has treated the veteran for 
over a decade, opined that "[i]t certainly is consistent 
that . . . [the veteran] had an injury causing a 
spondilolysis at that time that has been persistent as well 
as some beginnings of facet arthropathy at that time."  
Thereafter, in an October 1999 letter, this same physician 
opined that he "feel[s] that more than likely . . . [the 
veteran's] persistent back pain since 1953 is related or at 
least exacerbated by the injury which he reported having 
while on active duty."  

These letters, which provide competent evidence of an 
association between the veteran's current back pathology and 
his military service, bear directly and substantially upon 
the specific matter under consideration and were not 
considered by the Board in its September 1991 decision.  
Moreover, the letters are so significant that they must be 
considered in order to fairly decide the merits of this 
claim.  These letters, therefore, constitute new and material 
evidence under 38 C.F.R. § 3.156(a) (1999), and the Board is 
required to reopen the previously denied claim of entitlement 
to service connection for a back disorder.

The Board must now determine whether the veteran's claim is 
well grounded.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish that his claim is well grounded, the 
veteran must produce competent evidence of (1) a current 
disability; (2) a disease or injury which was incurred in or 
aggravated by service; and (3) a nexus between the disease or 
injury and the current disability.  Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).

In this case, the veteran asserts that he has developed a 
back disorder as a direct result of an injury sustained in 
service in 1953 when he lifted patients in a military 
hospital.  His assertions are presumed credible for the 
purpose of determining whether his claim is well grounded.  
Moreover, to the degree that the August and October 1999 
private medical statements appear to reflect that the veteran 
has current back pathology associated with his service, the 
Board believes that competent evidence of a current back 
disability associated with service has been received.  The 
Board concludes, therefore, that the veteran's claim for 
service connection for a back disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In 
addition, the Board finds that additional development by the 
RO is needed before the Board can proceed in adjudicating the 
veteran's service connection claim on the merits.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
back disorder is reopened.  

The issue of entitlement to service connection for a back 
disorder is well-grounded.  To this extent only, the appeal 
is granted.  


REMAND

The VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The development of facts includes an 
obligation to obtain medical records, especially those within 
the control of the federal government.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  This development may also include a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  

In the present case, the Board notes that the August 1999 and 
October 1999 private medical statements indicate that the 
veteran has received treatment from a particular physician 
for over a decade.  However, the actual records of such 
treatment have not been obtained and associated with his 
claims folder.  Additionally, the Board believes that the 
veteran should undergo further medical examination of his 
back condition.  

Under the circumstances of this case, the Board finds that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  After procuring any necessary 
authorization, the RO should obtain and 
associate with the claims file copies of 
all available clinical treatment records 
pertaining to the veteran's back 
condition since his separation from 
service, which have not been previously 
associated with the claims folder.  The 
Board is particularly interested in 
records of back treatment that the 
veteran received from Dr. R.S. Runnels.  
The RO should then associate all such 
records with the claims folder.  

2.  Thereafter, the RO should afford the 
veteran an appropriate VA examination to 
determine the nature and etiology of any 
current back disability that he may have.  
All necessary tests should be conducted.  
The claims file should be made available 
to the examiner for review.  After 
reviewing all the evidence of record, 
including any additional evidence 
received pursuant to paragraph 1 of this 
Remand as well as the post-service 
medical evidence such as Dr. Runnels' 
letters, the examiner discuss the nature 
of any current back deformity found on 
examination and should provide an opinion 
as to whether it is at least as likely as 
not that any currently diagnosed back 
disability is consistent with the 
veteran's described in-service back 
injury in 1953.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
should be implemented.

4.  The RO should then review the entire 
record and determine whether service 
connection for a back disorder is 
warranted.  If the RO's determination 
remains adverse to the veteran, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he does have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  By this Remand, the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The purpose of this Remand is to obtain 
clarifying information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


